       CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Stephen Phillips and Mary Tourville-                    Case No. 19-cv-2711 (WMW/LIB)
Phillips, on behalf of themselves and all
others similarly situated,

                             Plaintiffs,
                                                 ORDER GRANTING IN PART AND
        v.                                       DENYING IN PART DEFENDANT’S
                                                      MOTION TO DISMISS
Caliber Home Loans, Inc.,

                             Defendant.


       This matter is before the Court on Defendant Caliber Home Loans, Inc.’s (Caliber)

motion to dismiss Plaintiffs’ amended complaint. (Dkt. 27.) For the reasons addressed

below, Caliber’s motion to dismiss is granted in part and denied in part.

                                     BACKGROUND

       Plaintiffs Stephen Phillips and Mary Tourville-Phillips commenced this class-action

lawsuit by filing a complaint alleging that Caliber routinely breaches uniform terms in

Federal Housing Administration (FHA) mortgages by assessing and collecting from

borrowers fees that are prohibited by both the mortgage and FHA rules.

       The FHA insures mortgages made by FHA-approved lenders and protects lenders

against losses resulting from borrower default, thereby creating an incentive for private

lenders to make loans to homebuyers who otherwise would have difficulty obtaining a loan

on reasonable terms. Borrowers are offered additional protections because their loans are

subject to FHA lending and servicing rules. Only an FHA-approved mortgagee can service
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 2 of 12




an FHA mortgage.       And an FHA mortgage must comport with the United States

Department of Housing and Urban Development’s (HUD) Model Mortgage Form.

       Plaintiffs executed a standard form FHA Uniform Mortgage in connection with their

purchase of property in Minnesota. The mortgage identifies Plaintiffs as the borrowers and

Flagstar Bank, FSB, a Federally Chartered Savings Bank, as the lender. The right to service

Plaintiffs’ mortgage was assigned to Caliber. Plaintiffs’ mortgage provides that the

“covenants and agreements of this Security Instrument shall bind and benefit the successors

and assigns of Lender and Borrower.” As an FHA-approved mortgage servicer, Caliber

agreed to service FHA mortgages in accordance with all FHA requirements implemented

by the Secretary of HUD and all applicable laws.

       In its entirety, paragraph 8 of Plaintiffs’ mortgage is titled “Fees” and provides that

“Lender may collect fees and charges authorized by the Secretary.” The FHA Handbook

permits the mortgagee to collect certain reasonable and customary fees and charges, as

authorized by HUD, and states that “[a]ll fees must be . . . reasonable and customary for

the local jurisdiction; based on actual cost of the work performed or actual out-of-pocket

expenses and not a percentage of either the face amount or the unpaid principal balance of

the Mortgage; and within the maximum amount allowed by HUD.”

       Plaintiffs allege that they have incurred more than 10 fees of $3.50 per transaction

when making mortgage payments either online or through the Caliber mobile application

that uses an automated clearing house. Members of the class that Plaintiffs seek to

represent have paid similar fees, Plaintiffs allege, in addition to the $15 fee that Caliber

charges for each transaction made through an automated telephone system operated by


                                              2
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 3 of 12




Western Union. Plaintiffs allege that these fees are not authorized by the Secretary of HUD

and that a substantial amount of the fees Plaintiffs paid represents unearned profits because

the actual cost incurred by Caliber for each of these transactions is approximately $0.50.

       Plaintiffs assert three claims in their amended complaint. Count I alleges that

Caliber breached Plaintiffs’ and alleged class members’ mortgage agreements by charging

“Pay-to-Pay fees,” which is contrary to the express terms of the mortgage agreements

because such fees were not authorized by the Secretary of HUD and “exceed Caliber’s out-

of-pocket costs by several hundred percent.” Count II alleges that Caliber breached the

duty of good faith and fair dealing when it charged Pay-to-Pay fees. And Count III alleges

a claim of unjust enrichment arising from the benefit Plaintiffs conferred on Caliber in the

form of Pay-to-Pay fees, which Caliber knowingly accepted even though such fees are

prohibited by the terms of the mortgage agreements. Caliber moves to dismiss each count

of Plaintiffs’ amended complaint.

                                         ANALYSIS

       A complaint must be dismissed if it fails to state a claim on which relief can be

granted. Fed. R. Civ. P. 12(b)(6). When determining the merit of a Rule 12(b)(6) motion

to dismiss, a court must accept as true a complaint’s factual allegations and draw all

reasonable inferences in the plaintiff’s favor. Blankenship v. USA Truck, Inc., 601 F.3d

852, 853 (8th Cir. 2010). Although factual allegations need not be detailed, they must be

sufficient to “raise a right to relief above the speculative level” and “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).




                                               3
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 4 of 12




When assessing a claim’s plausibility, a court may disregard any legal conclusions couched

as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Ordinarily, when a movant presents matters outside the pleadings and they are

considered by the court, the legal standard for summary judgment must be applied. Fed.

R. Civ. P. 12(d). But a court may consider exhibits attached to the complaint as well as

documents that are necessarily embraced by the complaint without converting the motion

to dismiss into a motion for summary judgment. Mattes v. ABC Plastics, Inc., 323 F.3d

695, 697 n.4 (8th Cir. 2003). Here, Caliber’s motion may properly be regarded as a motion

to dismiss under Rule 12(b)(6) because the mortgage agreement and FHA Handbook are

attached to—and necessarily embraced by—the complaint, and no party challenges the

authenticity of these documents. See Zean v. Fairview Health Servs., 858 F.3d 520, 526

(8th Cir. 2017).

I.     Breach of Contract (Count I)

       Caliber argues that Plaintiffs’ breach-of-contract claim is barred by the voluntary-

payment doctrine. Alternatively, Caliber contends that Plaintiffs have failed to state a

claim for breach of contract.

       A.     Voluntary-Payment Doctrine

       Under the voluntary-payment doctrine, “one who makes a payment voluntarily

cannot recover it on the ground that he was under no legal obligation to make the payment.”

Best Buy Stores, L.P. v. Benderson-Wainberg Assocs., L.P., 668 F.3d 1019, 1030 (8th Cir.

2012) (internal quotation marks omitted). But because the voluntary-payment doctrine

contains a knowledge component, a fact issue may exist such that summary judgment is


                                             4
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 5 of 12




inappropriate. Id. at 1030–31 (citing Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d

359, 367 (Minn. 2009)); see also Minn. Pipe & Equip. Co. v. Ameron Int’l Corp., 938 F.

Supp. 2d 862, 874 (D. Minn. 2013) (explaining that voluntary-payment doctrine applies to

“one who has knowledge of the material facts”).

       Caliber argues that Plaintiffs’ claims are barred by the voluntary payment doctrine

because Plaintiffs voluntarily paid the cost for the convenience of making mortgage

payments online or over the phone. Plaintiffs acknowledge that they were aware of the

fees that Caliber charged. But Plaintiffs contend “that Caliber failed to disclose the

material facts necessary for Plaintiffs’ payments of Pay-to-Pay fees to be considered

‘voluntary’ under the law.” More specifically, Plaintiffs maintain that the nature of the

fees was not fully apparent as Plaintiffs did not know that the “fees Caliber charged

exceed[ed] Caliber’s out-of-pocket costs by several hundred percent.” Plaintiffs concede

that such fees may be charged if they are “based on actual cost of the work performed or

actual out-of-pocket expenses.” But when, as here, Plaintiffs did not know that the fees

grossly exceeded Caliber’s actual costs, the voluntary-payment doctrine is inapposite. Cf.

Viele Contracting, Inc. v. Performance Pipelining, Inc., No A15–0875, 2016 WL 1724135,

at *2 (Minn. Ct. App. May 2, 2016) (explaining that district court did not err in rejecting

voluntary payment defense when plaintiff was unaware defendant was not billing in the

accordance with the parties’ contract).

       Moreover, the voluntary-payment doctrine is an affirmative defense. Stuart v. Glob.

Tel*Link Corp., 956 F.3d 555, 561 (8th Cir. 2020). And it is well settled that an affirmative

defense “generally [is] not a basis for a motion to dismiss under [Rule] 12(b)(6) but rather


                                             5
         CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 6 of 12




a matter to be pleaded as an affirmative defense.” United States v. Xcel Energy, Inc., 759

F. Supp. 2d 1106, 1118 (D. Minn. 2010) (internal quotation marks omitted). Because it is

an affirmative defense, the voluntary-payment doctrine may serve as a basis for a motion

to dismiss only if “the complaint clearly shows the existence of [the] defense.” Id. (internal

quotation marks omitted). That is not the circumstance here. At a minimum, the parties

dispute whether Plaintiffs had full knowledge of the material facts. In light of this dispute,

the voluntary-payment doctrine is not a proper basis for dismissal. See Fiebelkorn v. IKON

Office Sols., Inc., 668 F. Supp. 2d 1178, 1191 (D. Minn. 2009) (payments made under a

mistake of fact are not voluntary payments).

         B.    Failure to State a Claim

         Under Minnesota law, which governs here,1 the elements of a breach-of-contract

claim are (1) contract formation, (2) the plaintiff’s performance of any conditions precedent

to the right to demand performance by the defendant, and (3) breach of the contract by the

defendant. Lyon Fin. Servs., Inc. v. Ill. Paper & Copier Co., 848 N.W.2d 539, 543 (Minn.

2014).

         Caliber argues that Plaintiffs fail to state a claim for breach of contract because

Caliber is not a party to any contract with Plaintiffs. It is the general rule under Minnesota

law that only the parties to a contract acquire rights or obligations under the contract. Mon-

Ray, Inc. v. Granite Re, Inc., 677 N.W.2d 434, 439 (Minn. Ct. App. 2004); see also In re



1
        Plaintiffs’ mortgage agreement provides that it “shall be governed by Federal law
and the law of the jurisdiction in which the Property is located.” The parties do not dispute
that the property that is the subject of the mortgage agreement is located in Minnesota.


                                               6
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 7 of 12




Annexation of Certain Real Prop. to City of Proctor from Midway Twp., 925 N.W.2d 216,

219 (Minn. 2019) (observing that “a contract does not generally bind non-parties”). “One

who is not a party or not in privity with a party to an agreement cannot be bound by it.”

Norwest Bank Minn., N.A. v. Ode, 615 N.W.2d 91, 95 (Minn. Ct. App. 2000). Privity is a

legal relationship that arises from rights and obligations. Id.

       Because the mortgage agreement is between Plaintiffs and the lender, Caliber

contends that, as a servicer, Caliber has no contractual obligations. But Plaintiffs counter

that Caliber is an assignee of Plaintiffs’ mortgage and, as such, Caliber assumed the duties

under the mortgage and is in privity with Plaintiffs. Courts that have addressed whether a

loan servicer has contractual obligations to the borrower under these circumstances have

reached divergent answers. For example, courts “have held that a loan servicer, as a

lender’s agent, has no contractual relationship or privity with the borrower and therefore

cannot be sued for a breach of contract.” Edwards v. Ocwen Loan Servicing, LLC, 24 F.

Supp. 3d 21, 28 (D.D.C. 2014) (collecting cases); see, e.g., Cannon v. Wells Fargo Bank

N.A., 917 F. Supp. 2d 1025, 1052 (N.D. Cal. 2013) (same). But other courts have reached

the converse conclusion. See, e.g., In re Ocwen Loan Servicing, LLC Mortg. Servicing

Litig., 491 F.3d 638, 645 (7th Cir. 2007) (“If an original mortgagee can be sued under state

law for breach of contract, so may the partial assignee if [that party] violates the terms of

the part of the mortgage contract that has been assigned to [that party].”); Alshaibani v.

Litton Loan Servicing, LP, 528 F. App’x 462, 464–65 (6th Cir. 2013) (concluding that loan

servicer assuming loan servicing obligations is bound by the note and mortgage); Nat’l

Union Fire Ins. Co. v. Riggs Nat’l Bank, 5 F.3d 554, 556 (D.C. Cir. 1993) (“District of


                                              7
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 8 of 12




Columbia law establishes the general rule that all claims are freely assignable, and permits

the assignee to stand in the same position as the assignor.”). Collectively, the cases

addressing this issue make it clear that a loan servicer is not automatically in privity with

a borrower when the servicer is not the original lender. Mazzei v. Money Store, 308 F.R.D.

92, 110 (S.D.N.Y. 2015). Rather, a borrower who sues a loan servicer for breach of

contract must establish both the existence of their relationship and that the lender validly

assigned some or all of its contractual obligations to the loan servicer. 2 Id.

       Plaintiffs’ breach-of-contract claim is viable. To succeed on the merits, however,

Plaintiffs must establish their relationship with Caliber and the occurrence of a valid

assignment of contractual duties. But at this stage of the proceedings, the Court declines

to adopt a categorical rule that a loan servicer that is not a party to the loan agreement may

never be in privity with a borrower. Such a rule would be inconsistent with Minnesota law

when the loan servicer has expressly assumed such duties and liabilities under the

agreement. C.f. Meyers v. Postal Fin. Co., 287 N.W.2d 614, 617 (Minn. 1979) (“The law

in Minnesota, as in most jurisdictions, holds that the assignment of a contract does not

impose upon the assignee the duties or liabilities imposed by the contract on the assignor

in the absence of the assignee’s specific assumption of such liabilities.”).



2
        Neither party cites a controlling decision applying Minnesota law. In a related
context, the Minnesota Court of Appeals rejected the respondents’ argument that they were
entitled to judgment because they lacked privity with appellants, observing that “Norwest
Bank owned appellants’ mortgage and Norwest Mortgage acted as Norwest Bank’s agent.”
Kochlin v. Norwest Mortg., Inc., C3-01-136, 2001 WL 856206, at *5 (Minn. Ct. App. July
31, 2001).



                                              8
        CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 9 of 12




        Caliber also contends that the terms of the mortgage agreement fail to specify,

implicitly or explicitly, that the fees Caliber charged were prohibited.         Federal law

authorizes and directs the Secretary of HUD to make rules and regulations pertaining to

federally insured mortgages. 12 U.S.C. § 1715b. Here, the mortgage agreement provides

that the lender “may collect fees and charges authorized by the Secretary” of HUD.

Caliber, however, does not identify any HUD authorization to collect “pay-to-pay” fees,

other than those fees that represent actual costs.

        In summary, because Plaintiffs have stated a plausible breach-of-contract claim,

Caliber’s motion to dismiss is denied as to Count I.

II.     Breach of Implied Duty of Good Faith and Fair Dealing (Count II)

        “Under Minnesota law, every contract includes an implied covenant of good faith

and fair dealing requiring that one party not unjustifiably hinder the other party’s

performance of the contract.” In re Hennepin Cty. 1986 Recycling Bond Litig., 540 N.W.2d

494, 502 (Minn. 1995) (internal quotation marks omitted). A claim for breach of the

implied covenant of good faith and fair dealing “implicitly assumes the parties did not

expressly articulate the covenant allegedly breached.” Cox v. Mortg. Elec. Registration

Sys., Inc., 685 F.3d 663, 670 (8th Cir. 2012) (quoting In re Hennepin Cty., 540 N.W.2d at

503).

        Caliber argues that Plaintiffs fail to state a claim for breach of the implied duty of

good faith and fair dealing. Plaintiffs’ amended complaint merely repackages their breach-

of-contract allegations to support their claim for breach of the implied duty of good faith

and fair dealing. Absent from the amended complaint, however, are any facts alleging that


                                              9
       CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 10 of 12




Caliber unjustifiably hindered Plaintiffs’ performance or that Caliber breached any other

implied term. Simply put, Plaintiffs do not allege that Caliber acted in bad faith or took

any actions that unjustifiably hindered Plaintiffs’ performance of the mortgage agreement.

See Sterling Cap. Advisors, Inc. v. Herzog, 575 N.W.2d 121, 125 (Minn. Ct. App. 1998)

(“ ‘Bad faith’ is defined as a party’s refusal to fulfill some duty or contractual obligation

based on an ulterior motive, not an honest mistake regarding one’s rights or duties.”).

       Because Plaintiffs fail to state a plausible claim for breach of the implied covenant

of good faith and fair dealing, Caliber’s motion to dismiss Count II is granted.

III.   Unjust Enrichment (Count III)

       Under the equitable doctrine of unjust enrichment, a plaintiff can recover a benefit

conferred on a defendant when the defendant’s retention of the benefit is not legally

justifiable. Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn.

2012). To state a claim of unjust enrichment, Plaintiffs must allege an “implied-in-law or

quasi-contract” in which Caliber received a benefit of value that unjustly enriched Caliber

in a manner that is unlawful. Ventura v. Kyle, 825 F.3d 876, 887 (8th Cir. 2016) (internal

quotation marks omitted). An unjust-enrichment claim may be founded on the failure of

consideration, fraud, mistake, or a circumstance in which it would be morally wrong for

one party to enrich itself at the expense of another. Hollman v. CPT Corp., 457 N.W.2d

740, 745 (Minn. Ct. App. 1990). An unjust-enrichment claim fails when “there is an

enforceable contract that is applicable.” Caldas, 820 N.W.2d at 838. But a plaintiff may

plead an unjust-enrichment claim in the alternative to a breach-of-contract claim. Motley




                                             10
       CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 11 of 12




v. Homecomings Fin., LLC, 557 F. Supp. 2d 1005, 1014 (D. Minn. 2008) (citing Fed. R.

Civ. P. 8(d)(2)).

       Caliber argues that Plaintiffs fail to state a claim for unjust enrichment because

(1) Plaintiffs do not plead circumstances that make it unjust for Caliber to retain voluntary

payments; (2) Caliber is not a party to the mortgage and owes no duty to Plaintiffs; and

(3) as an equitable theory of relief, unjust enrichment is not a viable claim because there is

an adequate remedy at law. But Plaintiffs have pleaded the basic elements and factual

support for an unjust-enrichment claim, namely, that Caliber accepted and retained a

benefit to which it was not entitled. See Hollman, 457 N.W.2d at 745. If Caliber is not a

party to the mortgage agreement, as Caliber argues, that is precisely the circumstance in

which unjust enrichment applies. Caldas, 820 N.W.2d at 838. Finally, Plaintiffs may plead

an unjust-enrichment claim in the alternative to a contract claim. E.g., Mono Advert., LLC

v. Vera Bradley Designs, Inc., 285 F. Supp. 3d 1087, 1091 (D. Minn. 2018). Because

Caliber challenges the plausibility of Plaintiffs’ unjust-enrichment claim only on the

aforementioned grounds, the Court need not address any other aspect of the claim. Cf.

Genz-Ryan Plumbing & Heating Co. v. Weyerhaeuser NR Co., 352 F. Supp. 3d 901, 906

(D. Minn. 2018). Caliber’s motion to dismiss is denied as to Count III.




                                             11
      CASE 0:19-cv-02711-WMW-LIB Doc. 48 Filed 09/15/20 Page 12 of 12




                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Caliber’s motion to dismiss, (Dkt. 27), is GRANTED as

to Count II and DENIED as to Counts I and III.



Dated: September 15, 2020                              s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           12
